DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/21 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/24/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Based on applicants claim amendments and remarks, filed on 7/30/21, the examiner notes that applicants made no comments in their remarks regarding the previous 112f 
Based on the claim amendments and remarks, most of the previous 112b rejections are withdrawn. However, some rejections remain.  The examiner notes that on page 6 of their remarks that Applicants provided no rebuttal to the remaining 112b rejections.
As to the amended claims and remarks, the previous prior art rejection has been modified (see below). 
Claim Status
Claims 11-18 are pending. Claims 1-10 and 19 are canceled.
Claim Objections
Claim 15 is objected to because “a weight the table” appears to be missing an “of” prior to “table”.
Claim Interpretation - 35 USC § 112f
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “power cutting instructing unit configured to transmit an instruction” in claim 11, and “positional adjustment mechanism that holds” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The specification discusses the “power cutting instructing unit” as #122 in [13] and figure 1 where this unit is a button or a button/input on a display. For purposes of examination, the examiner will interpret the unit to include a button, a screen with a selectable button, or equivalents thereof as the corresponding structure.
The specification discusses the “positional adjustment mechanism” as a counterweight #304 in [25] and figure 3, and also discusses a spring elastic member in [26] and figure 4. For 
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding line 7 of claim 11, it is unclear what “an atmosphere releasing vessel configured to atmospherically release liquid via evaporation” is attempting to define. However, it is unclear how any atmospheric releasing takes place within the vessel, or how the vessel functions to accomplish the atmospheric release. Additionally, how is the liquid atmospherically released?  The examiner does not believe that all vessels would accomplish atmospheric release, but it is unclear how the release takes place, and therefore, it is unclear how the vessel in the claims differentiates from any vessel. The processes of atmospheric release need to be more clearly defined with respect to structures that achieve this function.
Line 32 of claim 11 is unclear as it refers to “the liquid” where “a liquid” is referred to in different instances in lines 3 and 27.  Perhaps applicants should clarify “a liquid” in line 27 to be 
As to line 19 of claim 11, “the flow channel” has not been previously described and it is unclear what is attempting to be referenced. Therefore, this limitation is unclear and it has insufficient antecedent basis.  Further, line 32 of claim 11 mentions “a flow channel” where it is unclear if applicants are introducing a new flow channel or are attempting to refer back to the previously mentioned flow channel.
Claims 12-16 are rejected based on further claim dependency.
As to claim 12, applicants recite that the flow channel is no longer filled with water.  However, water has never previously been recited in the flow channel.  Are applicants intending to define one of the liquids of claim 11 as water?
Regarding claim 13, it is unclear how a table places a container.  A table is typically something that has a container placed on it and which does not move by itself, and it is unclear how the table itself does any function of “placing”. A table alone cannot perform the function of placing without further clarification. The examiner notes that nothing beyond that of a table is described, and if applicants intend for the table to be moving that structure must be set forth capable of providing movement.
As to claim 13, it is unclear what “one or more mechanisms” is attempting to describe.  A mechanism is not a clear structure, and the language does not invoke 112f since the mechanism has not been modified by function.  Therefore, it is unclear what is intended by the term “mechanism” since this term does not clearly convey a definitive structure.
Regarding line 7 of claim 17, it is unclear what “an atmosphere releasing vessel” that evaporates the liquid is attempting to define. However, it is unclear how any atmospheric releasing takes place within the vessel, or how the vessel functions to accomplish the atmospheric release. Additionally, how is the liquid atmospherically released?  The examiner does not believe that all vessels would accomplish atmospheric release, but it is unclear how 
Claim 18 is rejected based on further claim dependency.
As to claim 18, applicants recite that the flow channel is no longer filled with water.  However, water has never previously been recited in the flow channel.  Are applicants intending to define one of the liquids of claim 17 as water?
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al (Translation of JP 2011247617; hereinafter “Yamashita”; already of record) in view of Yamashita et al (WO 2015019880 published on 2/12/15 where US 20160154016 is used as the corresponding document; hereinafter “Yamashita II”; already of record) and in view of Chen et al (Translation of CN201438188U; hereinafter “Chen”; already of record as submitted in the IDS on 6/24/21).
As to claims 11 and 17, Yamashita teaches an automatic analysis apparatus and method (Yamashita; [1] Figs. 1-2, 5, 6) comprising: 
a detection unit including a flow cell configured to accomodate a liquid serving as an analysis subject (Yamashita #26; [14] Fig. 2, 5-6); 
a suction nozzle that sucks the liquid into the flow cell (Yamashita teaches nozzle #17 sucks from 40, 41 or from reaction vessel 8; [10, 14, 15, 24, 26, 28, 29]); 
a container that accommodates the liquid after being sucked by the suction nozzle (Yamashita teaches containers 8, 40, 41 from which the nozzle sucks liquid; [10, 14, 15, 24, 26, 28, 29]);
an atmosphere releasing vessel for atmospheric releasing the liquid via evaporation (Yamashita teaches a tank/vessel with an opening #34a, 236, 334a; [16, 17, 25, 44, 58-60, 67] Figs 2, 5-6); 
a pump that supplies the liquid to the flow cell and the atmosphere releasing vessel (Yamashita #32; [13, 23-31, 42-50, 54, 55, 57, 66]); 
a tank that stores the liquid (Yamashita #39; [13, 15-18, 25, 27, 30, 34, 37, 57-60]); 

a control unit configured to: execute, while a power cutting instruction is not received first liquid supplying processing to cause the suction nozzle to be inserted into a cleaning tank of cleaning fluid, cause the liquid to be supplied to the flow channel using the pump, terminate the supply of liquid to the flow channel and transition the automatic analysis apparatus to a standby state (Yamashita teaches an instructing unit as a part of control unit #19; [10]. Yamashita teaches the first liquid supplying operation as processing when it is not shut down, and the operation of cleaning the nozzle by flowing cleaning fluid through nozzle and into flow channel; [28-30, 48-49]);
 wherein the nozzle, the flow cell, the atmosphere releasing vessel, and the tank are connected in sequence via a flow channel for the liquid (Yamashita teaches nozzle 17, flow cell 26, atmosphere releasing part #34a, 236, 334a, and tank 39 connected in a sequential flow channel; Figs. 2, 5-6); 
the flow cell is placed at a position upper than positions of the container, the suction nozzle, the atmosphere releasing vessel, and the tank in a gravity direction (Yamashita teaches portions of flow cell 26 above nozzle 17 which suctions from a container below the nozzle, and also above atmosphere releasing part #34a, 236, 334a and tank 39; Figs. 2, 5-6); 
the atmosphere releasing vessel is placed at a position upper than a position of the tank in a gravity direction  (Yamashita teaches atmosphere releasing part #34a, 236, 334a above tank 39; Figs. 2, 5-6); and 
Note: The instant Claims 11-16 contain a large amount of functional language (ex: “that…”, “for…”, “configured to…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. Further, the “control unit that…” performs operations does not define the apparatus beyond that of a capability of the controller, and if applicants intend for the function of the controller to be part of the structure then language such as “control unit programmed to…” or “control unit configured to…” should be used.
Yamashita does not specifically teach a power cutting instruction unit that gives an instruction to cut a power supply, and a controller which executes a first liquid processing to clean the nozzle using cleaning liquid from a cleaning tank under normal operation and a second separate liquid processing to further clean the nozzle by immersing the nozzle in a liquid contained in an auxiliary container.  However, Yamashita II teaches the analogous art of an automated analyzer with a nozzle and a flow cell (Yamashita II; [28] Fig. 1, 4) with a power cutting instruction unit that gives an instruction to cut a power supply (Yamashita II teaches the controller includes an input and a display to interface with a user; Figs. 1-3. Yamashita II teaches that a shut down instruction is provided by the operator as an analyzer ending operation; [85]), and a controller which executes a first liquid processing to clean the nozzle using cleaning liquid from a cleaning tank under normal operation (Yamashita II teaches that the nozzle aspirates from cleaning tank 125 to move fluid into the flow channel; [28, 55]) and a second separate liquid processing to further clean the nozzle by immersing the nozzle in a liquid contained in an auxiliary container (Yamashita II teaches washing the nozzle with the auxiliary container 121; [25]). It would have been obvious to one of ordinary skill in the art to have modified the control unit and the controlling of the liquid processing for cleaning the nozzle of Yamashita to have included a separate auxiliary cleaning container and cleaning tank as in 
Modified Yamashita does not specifically teach the second liquid processing which receives the power cutting instruction and then immerses the nozzle in the auxiliary container and then stops supply of power. However, Chen teaches the analogous art of an automated analyzer (Chen; [2]) which receives the power cutting instruction and then immerses the nozzle in the auxiliary container and then stops supply of power (Chen teaches that when the device is shut down that the nozzle is moved to an auxiliary container/immersion tube which soaks the nozzle to keep the nozzle moist while shut down; [26]).  It would have been obvious to one of ordinary skill in the art to have modified the second liquid processing of cleaning the nozzle in the auxiliary container of modified Yamashita to have soaked the nozzle upon shut down as in Chen because Chen teaches that this ensures that the nozzle is kept in a moist and clean state (Chen; [26]).
As to claim 12, modified Yamashita teaches the automatic analysis apparatus according to claim 11, wherein the control unit controls the pump to supply the liquid to the flow cell at a fixed time interval, the time interval is based on an elapsed duration to which the flow channel is no longer filled with water due to evaporation from the atmosphere releasing vessel (Although functional, Yamashita teaches the controller processing the liquid normally; see claim 11 above. Any supplying of liquid is considered at a fixed interval because this interval has not been further described or defined. Because a singular interval with no relativity is recited, then Yamashita teaches supplying the liquid which is at an interval. Yamashita also teaches evaporated fluid in [66] and figure 6).
As to claim 13, modified Yamashita teaches the automatic analysis apparatus according to claim 11, further comprising a table which places the container at a desired position via one or more mechanisms (Yamashita teaches table/disk #9 which positions vessel 8; [10] Fig. 1).
As to claim 18, modified Yamashita teaches the maintenance method according to claim 17, wherein in the first liquid supplying processing further comprises: controlling the pump, using the control unit to repetitively supply the liquid to the flow cell at a time interval, where the time interval is based on an elapsed duration to which the flow channel is no longer filled with water due to evaporation from the atmosphere releasing vessel (Yamashita teaches the controller processing the liquid normally; see claim 17 above. Yamashita also teaches evaporated fluid in [66] and figure 6).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Yamashita II in view of Chen in view of Bishop et al (US 20150368606; hereinafter “Bishop”; already of record).
As to claims 14 and 15, modified Yamashita teaches the automatic analysis apparatus according to claim 13, with a vertical drive mechanism for the table that moves the table in a vertical direction (Yamashita teaches the table with a vertical drive and a rotary drive; [10]), which would include a motor (see above and Yamashita; [10]. A drive is a motor); and a control which allows positional adjustment and that holds a vertical position of the table after cutting the power supply (Yamashita teaches that the device is automated, and the table is capable of being programmed and held in any controlled position by the drive; [10]. Additionally, the table would not move after the device was shut down).
Modified Yamashita does not specifically teach the vertical drive mechanism includes a motor and a vertical drive belt that transmits a drive of the motor to the table; and a positional adjustment mechanism as a counterweight attached to the vertical drive belt, and the counterweight configured to balance the weight of the table, cleaning tank and vertical drive. However, Bishop teaches the analogous art of an automated device with a vertical drive 

    PNG
    media_image1.png
    153
    195
    media_image1.png
    Greyscale

Figure 19 of Bishop: showing one of the counter weight alternatives as the weighed structure between 722 and 720
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Yamashita II in view of Chen in view of Meserol et al (US 4683120; hereinafter “Meserol”; already of record). 
As to claims 14 and 16, modified Yamashita teaches the automatic analysis apparatus according to claim 13, with a vertical drive mechanism for the table that moves the table in a 
Modified Yamashita does not specifically teach a positional adjustment mechanism as an elastic body that holds the table at a predetermined position. However, Meserol teaches the analogous art of an automated analysis device (Meserol; col. 1 lines 12-14) with a table and a positional adjustment mechanism as an elastic body that holds the table at a predetermined position (Meserol teaches a spring which helps support components of the table 300; Figs. 2-3, col. 5 lines 37-60). It would have been obvious to one of ordinary skill in the art to have modified the table of modified Yamashita to include the spring as in Meserol because Meserol teaches that the spring helps to position the table (Meserol; col. 5 lines 37-60).
Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Nishikawa (US 20130084213; already of record), Katsumi (US 20110223064; already of record), Shibata (US 20100108101; already of record) teach shutdown and processing based on the shutdown. 
	Carter, Jr et al (US 20140024133; already of record) teaches vertical drives with known variants; [66]. 	
	Inaba et al (US 20150056098; already of record) and Sakashita et al (US 20150037214; already of record) teach an analyzer with various containers, and a vertical drive, and flow cell.
Response to Arguments
Applicants arguments filed on 7/30/21 have been considered, but are not moot as they are towards the amended claims and not the current rejection.
The examiner notes that Applicant's arguments on page 6 of their remarks fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Further, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  Applicants, on page 6 of their remarks, state that claim 11 recites first liquid supplying processing and second liquid supplying processing and that the prior art does not teach these processes.  However, the applicants do not point to which specific portions of the liquid processing are not taught, and do not specifically address the prior art references used or discuss how the prior art does not teach these limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798